The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 09-30-2021; consequently, claim(s) 1 is/are pending. This application is a CON of 16/194,189 11/16/2018 PAT 11164206.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09-30-2021 has been acknowledged. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 is rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claim(s) 1 describe(s) a “A method comprising: obtaining a plurality of offers for a customer; evaluating each of the plurality of offers to determine a contextual relevance of each of the plurality of offers; sorting each of the plurality of offers into a best contextually relevant offer to a least contextually relevant offer order; continuously repeating the obtaining, evaluating, and sorting until a time for using an offer is identified; and presenting the best contextually relevant offer.” fitting a “method” category.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Claims 1 recite(s) “ method comprising: obtaining a plurality of offers for a customer; evaluating each of the plurality of offers to determine a contextual relevance of each of the plurality of offers; sorting each of the plurality of offers into a best contextually relevant offer to a least contextually relevant offer order; continuously repeating the obtaining, evaluating, and sorting until a time for using an offer is identified; and presenting the best contextually relevant offer.”, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated category of certain methods of organizing human activity, a parent of concepts encompassing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  This judicial exception is not integrated into a practical application possessing no additional limitation element(s), and does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   
Thus, based on the detailed analysis above, claim(s) 1 is/are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Igelman (US 9,679,311) in view of Berland (US 9,934,537).



Regarding claim 1, Igelman discloses: A method comprising:
obtaining a plurality of offers for a customer (i.e., obtaining a plurality of offers for a customer in association with a customer’s social media platforms, consistent with Applicant’s specification, ¶¶45-46); [6:1-28: “automatically extract[ing]” from messages “… location-based offers” from a customer user’s social networking systems, social media platforms, and wherein “information about the offers is automatically extracted from the messages and placed in the LBA [location-based advertisement] database”]

evaluating each of the plurality of offers to determine a contextual relevance of each of the plurality of offers (i.e., wherein contextual relevance of an offer to a customer is associated with the offer being linked to a customer’s location proximity to a merchant that the customer may use the offer, consistent with Applicant’s specification, ¶¶49-51); [6:1-28: “automatically extract[ing]” from messages “… location-based offers” from a customer user’s social networking systems, social media platforms, and wherein “information about the offers is automatically extracted from the messages and placed in the LBA [location-based advertisement] database”, and determining the contextual relevance of the offer by determining “the user’s proximity to a geographic location associated with the offer”]








presenting the best contextually relevant offer (i.e., notifying a user about a relevant offer); [6:1-28: “automatically extract[ing]” from messages “… location-based offers” from a customer user’s social networking systems, social media platforms, and wherein “information about the offers is automatically extracted from the messages and placed in the LBA [location-based advertisement] database”, and determining the contextual relevance of the offer by determining “the user’s proximity to a geographic location associated with the offer” and “notifying a user of an offer based on an automatically-determined geographic location associated with the offer”, presenting or notifying the customer at a relevant time context, as depicted in 10:27-36, “context refers to a location that was automatically determined in real time or in near real time”]

Regarding [d]-[e], Igelman discloses determining a best time to deliver a contextually relevant offer, including offers relevant to a time context; [6:1-28, 10:27-36] but does not explicitly disclose sorting, as disclosed by Berland:
sorting each of the plurality of offers into a best contextually relevant offer to a least contextually relevant offer order (i.e., sorting offers); [22:9-67: ranking via sorting, of offers at least based on “location information and interest information received from the social media channel” as associated with a “timing of the offer”, as depicted in 30:20, wherein said sorting/”ranking may occur continuously in real-time at least partially based on the supplemental information”, such as “location”, as depicted in 25:34]

continuously repeating the obtaining, evaluating, and sorting until a time for using an offer is identified; [22:9-67: ranking via sorting, of offers at least based on “location information and interest information received from the social media channel” as associated with a “timing of the offer”, as depicted in 30:20, wherein said sorting/”ranking may occur continuously in real-time at least partially based on the supplemental information”, such as “location”, as depicted in 25:34]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Igelman, to include the advertisements such as rewards, coupons, at a physical location [d]-[e], as taught by Berland, to provide relevant location-based offers sorted based on relevance parameters. [22:9-67, 25:34]












Conclusion
Prior art below made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    1531
    2164
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682